Citation Nr: 9921131	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-38 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left 
little finger laceration, with tendon transfer from left ring 
finger, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for a left 
hand scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1983.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky for additional development and consideration 
of a claim for compensation under 38 U.S.C.A. § 1151.  The case 
is now before the Board for final appellate consideration.  

Following the Board's remand, an August 1998 rating decision 
granted the veteran separate service connection for a scar of the 
left hand, evaluated as non-compensable since December 1997.  
However, the RO has failed to adjudicate the veteran's claim 
under 38 U.S.C.A. § 1151.  This issue is referred to the RO for 
proper adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of left little finger laceration, 
with tendon transfer from left ring finger, have been shown to 
result in unfavorable ankylosis and weakness.

3.  The left hand scar is manifested by pain, separately ratable 
from limitation of function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
residuals of left little finger laceration, with tendon transfer 
from left ring finger, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5219 (1998).

2.  The criteria for a 10 percent rating for a left hand scar 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in not 
granting the benefit sought on appeal.  The veteran maintains, in 
substance, that the current evaluation assigned for his residuals 
of left little finger laceration, with tendon transfer from the 
left ring finger, have increased in severity, now affect his 
entire left hand, and result in pain radiating up his arm.  He 
maintains that the scar tissue has increased in mass and now 
affects his entire left hand.  He states that pain on use and a 
lack of coordination and feeling reduces his ability to perform 
his job as an electrician.  He asserts that his disability should 
be evaluated on an extra -schedular basis.  Therefore, a 
favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's claim 
for an increased evaluation for residuals of left little finger 
laceration, with tendon transfer from left ring finger, is 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded claim). 
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with the 
duty to assist mandated by statute.  Private treatment records 
have been obtained, and the veteran has been provided a VA 
examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes. Moreover, the Board 
is of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability at 
issue.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the Rating Schedule, unfavorable ankylosis of the ring and 
little fingers of either hand warrants a 20 percent evaluation.  
Ankylosis is considered to be unfavorable when the ankylosis 
prevents flexion of the tips of the fingers to within two inches 
(5.1 centimeters) of the transverse fold of the palm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.  A 30 percent evaluation is not 
warranted unless the index and middle, ring, or little finger of 
the major hand are unfavorably ankylosed, or the thumb and ring 
or little finger of the minor hand are unfavorably ankylosed.  
Id.

The veteran's service-connected left hand scar disability may 
also be evaluated pursuant to 38 C.F.R. § 4.118, Codes 7803 - 
7805 (1998);  Esteban v. Brown, 6 Vet. App.  259 (1994).  An 
assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated based on 
the limitation of function of the part affected.  Diagnostic Code 
7805. 

Further, disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance.  
It is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In assessing the degree of disability attributable to a service-
connected disorder, the disorder is viewed in relation to its 
whole history.  38 C.F.R. §§ 4.1, 4.2; Schafrath 1 Vet. App. 589.  
Historically, a December 1983 rating decision granted the veteran 
service connection for laceration of the left hand, residuals of 
transfer of the superficialis tendon, ring finger to the PIP 
joint of the little finger.  The assigned evaluation was 20 
percent, effective May 1983.  The 20 percent evaluation was 
affirmed by an August 1994 Board decision.  

The action on appeal, dated in August 1995, denied an increased 
evaluation for residuals of left little finger laceration, with 
tendon transfer from left ring finger.  The rating decision 
pointed to a report by Geoffrey Durham-Smith, M.D., dated in 
January 1995, providing that the veteran had an almost complete 
lack of function in the left little finger due to previous tendon 
injury and multiple reconstructive injuries.  It was reported the 
veteran had no active flexion or extension and the finger 
remained flexed at the MP joint and extended at the IP joints.  
He also complained of severe pain throughout the left upper 
extremity.  

In November 1997, the veteran testified at a Board hearing, 
chaired by the undersigned Board member, that he had been treated 
by a Dr. Kincaid and a Dr. Smith as well as Dr. Durham-Smith.  He 
said that he had submitted a statement from Dr. Kincaid.  He 
reported the doctors told him that his scar tissue continued to 
grow, and that additional operations would not improve his 
condition.  He said that his service-connected disability had 
worsened since his last VA examination in August 1993.  He also 
stated that his scar affected his entire left hand, and resulted 
in functional loss of the entire left hand.  

The veteran testified that his job as an electrician required a 
lot of use of his hands.  He indicated his job involved wiring 
buildings, pulling and stripping wires, building services, 
digging ditches, carrying pipes and driving ground rods into the 
ground.  Reportedly, most of the time he was unable to use his 
left hand, and he had been shocked a number of times.  He noted 
that when working with control panels, he preferred to talk co-
workers through the process as he had shocked himself so often.  
He stated he dropped objects constantly.  

The veteran complained that cold weather resulted in additional 
cramps, and that pain resulted in his left hand clawing.  
Reportedly, the pain fluctuated and depended on the weather and 
the use of his left hand.  He stated it was worse at work, but he 
simply could not afford to miss work so he had no choice but to 
work with the pain.  He indicated the left hand pain also 
radiated to his elbow.  He reported he used extra-strength 
Tylenol, and that private doctors had prescribed Tylenol 3, but 
he would not use it since he worked with electricity.  He said he 
had lost much strength in his left hand, and could carry objects 
with the left hand only by using his left thumb and left first 
finger.

In connection with the December 1997 remand, in February 1998 the 
RO requested that the veteran provide names, addresses and dates 
of treatment for all VA and non-VA health care providers who had 
treated him recently for his claimed service-connected 
disability.  He was also requested to complete and submit 
authorization forms, especially for Drs. Kincaid, Smith and 
Durham-Smith.

Evidence submitted after the remand includes a report from Dr. 
Durham-Smith, dated in March 1998, providing that he had examined 
the veteran on that date.  The physician reported the veteran's 
situation was essentially unchanged, with continuing complaints 
of cold sensitivity as well as pain in the little finger and the 
rest of the hand sufficient to require pain medication, although 
not narcotic pain medication.  He characterized the little finger 
as essentially nonfunctional with no active range of motion at 
the PIP or DIP joints.  It was opined that since this was a 
gripping finger, this constituted, from a functional point of 
view, a 100 percent loss of function.  The examiner offered that 
total loss of the little finger constituted a 10 percent loss of 
hand function, a 9 percent loss of upper extremity function, and 
a 5 percent impairment of the entire person.  The examiner felt, 
however, that because of the widespread pain and the fact that 
the finger did not move and impeded the function of the rest of 
the hand, the true functional impairment of the hand was greater 
than the 10 percent arrived at by examination of the tables and 
figures set forth in the A.M.A. Guide to Impairment Rating.  The 
examiner stated a higher rating would be a subjective assessment 
based on Dr. Durham-Smith's training, experience, and expertise 
in hand surgery, and he stated that he would assign a rating of 
25 percent of hand function, equivalent to 23 percent of upper 
extremity function and 14 percent of the entire person.  He also 
strongly advocated complete amputation of the little finger as it 
was painful, nonfunctional and interfered with the rest of his 
hand.


The veteran was provided a VA examination in June 1998, during 
which he complained of pain and cramping in the lateral portion 
of his left hand, the ulnar two digits, which increased in cold 
weather.  It was reported that this rarely affected his ability 
to perform fine operations requiring a lot of dexterity, as he 
was currently employed as an electrician and working full-time, 
but that this had significantly affected his ability to perform 
his job.  He did not complain of burning pain or sensory 
deficits.  

On physical examination, the veteran had a mild claw deformity of 
the fourth and fifth digits with a surgical scar extending from 
the base of his palm to the fifth interphalangeal joint.  Active 
range of motion for the fifth digit was zero degrees extension at 
the metacarpophalangeal joint, 15 degrees extension at the 
proximal interphalangeal joint and zero degrees extension at the 
distal interphalangeal joint.  Flexion was to 95 degrees at the 
metacarpophalangeal joint, 15 degrees at the proximal 
interphalangeal joint and zero degrees at the distal 
interphalangeal joint.  The examiner characterized this as 
revealing basically a fixed flexion contracture of the proximal 
interphalangeal joint of approximately 15 to 20 degrees with no 
active flexion extension of either the proximal or the distal 
interphalangeal joint.  

Active range of motion for the fourth digit was 5 degrees 
extension at the metacarpophalangeal joint, 20 degrees at the 
proximal interphalangeal joint and zero degrees at the distal 
interphalangeal joint.  Flexion was to 90 degrees at the 
metacarpophalangeal joint, 95 degrees at the proximal 
interphalangeal joint and 45 degrees at the distal 
interphalangeal joint.  This was noted as showing moderately 
restricted range of motion at the distal ulnar phalangeal joint 
of the fourth digit.

On sensory examination, there was a two-point discrimination of 5 
mm at the distal tip of both the fourth and fifth digits.  There 
were no skin changes, areas of erythema or swelling at the 
present time.  Radiographic examination showed some degenerative 
changes at the proximal interphalangeal joint of the fifth digit.  


The diagnosis was flexor tendon lacerations, left fifth digit, 
status post multiple repairs.  The examiner also noted that the 
veteran had sustained a flexor tendon laceration to his left 
fifth digit during his fall in 1981 and had multiple attempts at 
repair and lysis of adhesions.  The veteran's present condition 
was characterized as consistent with progressive scarring and 
loss of extensibility and flexibility of the Hunter rod implant. 
The veteran's complaints related to his fourth digit were felt to 
be mainly related to the severe restriction of range of motion of 
the fifth digit, as in an isolated physical examination the loss 
of range of motion of the fourth digit was not severe and the 
sensory examination was intact for both digits.  The examiner 
also stated that the veteran's pain and ability to perform fine 
work with the left hand during flare-ups would significantly 
affect his ability to perform his present occupation of an 
electrician.  In this regard, it was reiterated that the fifth 
digit remained almost fully extended, which caused a great deal 
of difficulty at work, and that the veteran had noticed marked 
increased fatigability and incoordination of his left hand.  The 
scar was noted not to be specifically tender or painful at any 
point, but did show signs of progressive contracture. 

Based on a thorough review of the record, the Board finds that an 
increased evaluation is not warranted under Diagnostic Code 5219.  
The veteran's current 20 percent is the maximum schedular 
evaluation assignable under this Diagnostic Code for the 
veteran's particular disability.  An evaluation in excess of 20 
percent is not warranted for unfavorable ankylosis of the ring 
and little fingers of either hand. 

However, the Board finds that an increased evaluation for the 
veteran's service-connected left hand scar is warranted.  The 
veteran's complaints that the scar is painful is objectively 
demonstrated by weakness and separately rated contracture 
ankylosis.  Thus, while functional loss due to the scar has been 
rated separately, a 10 percent evaluation is also for assignment 
for the painful scar.  38 C.F.R. § 4.118, Codes 7803 - 7805; 
Esteban, 6 Vet. App. at 259. 

In this regard, the Board finds that the medical evidence of pain 
and weakness does support additional compensation for the 
veteran's left hand scar.  The veteran has consistently 
complained of left hand pain that interferes with functional use 
and employment.  A recent private medical report and a recent VA 
examination report provide detailed findings showing that the 
veteran experiences considerable weakness and loss of function 
due to his service-connected left hand disability.  Considering 
this objective evidence, the Board finds that the left hand scar 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 7804. 

Finally, the Board acknowledges the veteran's testimony during 
his personal hearing that his service-connected left hand 
disability rendered him "unemployable," and notes that an 
August 1998 rating decision denied the issue of entitlement to 
additional compensation under 38 C.F.R. § 3.321(b)(1)(1998).  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  Id. "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards." Id.

The Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has failed to present any evidence of 
particular circumstances that render impractical the application 
of the regular rating criteria.  He has not shown that his 
service-connected laceration residual disabilities have required 
frequent periods of hospitalization, and there is no documentary 
evidence in the claims file substantiating his assertion that he 
has been economically harmed beyond the degree of disability 
anticipated at the current evaluation of 20 percent under 
Diagnostic Code 5219 and separate additional 10 percent under 
Diagnostic Code 7804.  Hence, the preponderance of the evidence 
is against finding that the veteran's service-connected left hand 
disability is exceptional in nature, or that it causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  As there is no objective evidence showing that his 
service-connected left hand disability has a substantial impact 
upon his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, an extraschedular 
evaluation is not for application.

In light of the above, the Board finds that the scheduler 
criteria for an increased (10 percent) evaluation for the left 
hand scar have been met.  The Board also finds, however, that the 
preponderance of the evidence is against an increased rating for 
the residual functional loss of the left little and ring fingers.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for a left hand scar is 
granted.

An increased rating for residuals of left little finger 
laceration, with tendon transfer from the left ring finger, is 
denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

